Citation Nr: 0411390
Decision Date: 04/30/04	Archive Date: 07/21/04

DOCKET NO. 96-15 671                        DATE APR 30 2004

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, status post L3-4 hemilaminectomy and L3-4-5 foraminotomies.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by: Sean Ravin, attorney

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to August 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in St. Louis, Missouri. The veteran appealed the decisions.

On July 2002, the Board denied the veteran an increased disability evaluation for degenerative disc disease of the lumbar spine and entitlement to TDIU. He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2003 order, the Court granted the parties' Joint Motion to vacate and remand the Board's July 2002, decision. Pursuant to the actions requested in the Joint Motion, both issues were remanded to the Board for additional development and readjudication consistent with the directives contained therein.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the veteran if further action is required on his part.

REMAND

The Board notes that there has been a significant change in the law during the pendency of this appeal, with enactment of the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5106, 5107,5126 (West 2002). This law redefines the obligations of V A with respect to the duty to assist, including to obtain medical opinion where necessary, and

- 2



includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims (Court) has held that, if VA has failed to specifically discuss the required notice to the veteran of the information and evidence necessary to substantiate his claim, to indicate what portion of any such information or evidence is to be provided by which party, and failed to discuss whether the documents that it referenced, or any other document in the record, VA did not satisfy the standard erected by the VCAA.

The veteran was never provided with a letter describing what evidence he should provide, what evidence VA would obtain, and how VA would assist in his claims. Therefore, the veteran must be apprised of all of the applicable provisions of the VCAA including what evidence would substantiate his specific claims and the division of responsibility for obtaining specific substantiating evidence. See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). A general letter addressing these provisions is not sufficient. The letter must be very specific as to what evidence VA has and exactly what evidence the veteran needs to provide.

Additionally, it appears that there are other reasons for remanding the case. The veteran contends that his service-connected back disability is more disabling than the current 40 percent rating reflects. Although he underwent an examination for VA purposes in August 2001, the Board notes that the claims folder was not made available to the examiner. As a result, the current record is inadequate to render a fully informed decision on the issue without the benefit of medical expertise. The VA has a duty to provide the veteran with a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet.App. 121, 124 (1991). The examination should include a review of the veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his examination in 2001.

- 3 



The Board further notes that, on September 23, 2002, just subsequent to the aforementioned (now vacated) Board decision on September 16,2002, there became effective new schedular criteria for the evaluation of service-connected intervertebral disc syndrome. Those schedular criteria were again revised on September 26, 2003. To date, neither the veteran nor his representative has been provided a copy of the newly-revised regulations. Nor have those regulations been considered in the adjudication of the veteran's current claims.

Finally, the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to increased rating for the low back. The Board finds that an opinion as to whether the veteran's service-connected disabilities impair his ability to perform substantially gainful employment should be included in the examination report.

Therefore, in order to give the veteran every consideration with respect to the present appeal and to accord the veteran due process of law, the Board finds that further development with respect to the issues on appeal in this case is warranted.

Accordingly, the case is REMANDED to the RO for the following development:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2003). Compliance requires that the veteran be notified of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate each claim. A general form letter, prepared by the RO, not specifically addressing the disabilities and entitlement at issue, is not acceptable. The letter should inform the veteran of which portion of the information and evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran. After the 

- 4



veteran and his representative have been given notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), (see also Quartuccio, supra), they should be given the opportunity to respond.

2. The RO should take appropriate steps to obtain any pertinent evidence and information identified but not provided by the veteran, to include records of private medical treatment, if the veteran has provided sufficiently detailed information to make such requests feasible. In any case, the RO should document attempts to ensure all contemporary records of pertinent VA treatment or evaluation are associated with the claims file. If the RO is unable to obtain any pertinent evidence identified by the veteran, it should so inform the veteran and request him to submit the outstanding evidence.

3. The veteran should then be afforded VA orthopedic and neurologic examinations, conducted by either an orthopedic surgeon or a neurologist in order to more accurately determine the current severity of the veteran's low back disability, and the effect of that disability, in conjunction with service-connected Osgood-Schlatter's disease of the left knee, upon his ability to engage in substantially gainful employment. All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. Range of motion of the lumbar spine should be expressed in degrees, including the specific limitation of motion due to pain, and state the normal range of

- 5 



motion. The orthopedic examiner should list all the manifestations of the service-connected back disorder separate from those of any other non-service-connected disorder.

The examiner should set forth the extent of any functional loss present in the veteran's lumbar spine due to weakened movement, excess fatigability, incoordination, or pain on use. The examiner should also describe the level of pain experienced by the veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior. The examiner should elicit information as to precipitating and aggravating factors (i.e., movement, activity), effectiveness of any pain medication or other treatment for relief of pain, functional restrictions from pain on motion, and the effect the service-connected back disability has upon veteran's daily activities. The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in adequate detail. Any additional impairment on use, or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.

The examiner should describe in adequate detail neurologic symptoms, if any, involving the back
reasonably attributable to the service-connected lumbar spine disorder (versus other causes). The examiner should specifically comment upon the presence and, if present, the extent of nerve impairment. It is essential that the examiner discuss the total duration of any incapacitating episodes over the past 12 months (i.e.

- 6 



acute signs and symptoms due to intervertebral disc syndrome that require bedrest prescribed by a physician and treatment by a physician.) Also a clear description of chronic orthopedic and neurological manifestations, i.e., signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so, should be included. All conclusions and opinions must be supported by complete rationale. If a neurologic examination is needed in order to make this determination, that examination, including any relevant diagnostic testing, should be conducted.

The examiner should offer an opinion regarding the effect of the veteran's service-connected low back and left knee disabilities upon his ability to engage in substantially gainful employment. Any opinion provided should include discussion of specific evidence of record, including the 2004 private opinion from Dr. Craig Bash. It should be noted that Dr. Bash has not personally examined the veteran, but has relied on medical records as a basis for his knowledge of the veteran's condition. If the examiner agrees or disagrees with any opinion of record, he/she should specify the reasons therefore. The physician must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

4. The veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. The veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

- 7



5. After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim by evaluating all evidence obtained after the last statement or supplemental statement of the case was issued. The RO's review should include consideration of both the old and new criteria for rating intervertebral disc syndrome, (Diagnostic Code 5293) prior to September 23,2002, and during the period from September 23, 2002 to September 26, 2003, as well as those recently revised criteria for the evaluation of intervertebral disc syndrome and/or other disabilities of the spine which became effective September 26, 2003. The RO should then determine whether the veteran meets the rating criteria for TDIU set forth in 38 C.F.R. §§ 4.15, or 4.16(a). The RO should also determine whether the veteran is precluded, solely by his service-connected disabilities, from following a substantially gainful occupation and, if he is so precluded, assign TDIU, if appropriate.

6. If the benefits sought on appeal remains denied, the RO must furnish the veteran and his representative an SSOC and allow them a reasonable period of time to respond. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 8 



This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 9 




